[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 06-15088                ELEVENTH CIRCUIT
                                                                NOV 21, 2007
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK
                      D. C. Docket No. 03-21044-CV-JEM

LIDERES ENTERTAINMENT GROUP, INC.,

                                                   Plaintiff-Counter-Defendant-
                                                   Appellee,

                                      versus

AARON LOPEZ VALDOVINOS,
AARON LOPEZ, JR.,
JACQUELINE LOPEZ,
each individually and collectively d.b.a. AJR Discos,
AJR DISCOS,

                                                   Defendants-Counter-Claimants-
                                                   Appellants.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                              (November 21, 2007)

Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      This case arises out of a copyright dispute over a “Master Sound Recordings”

copyright licensing agreement and a “Mechanical” copyright licensing agreement.

Defendants/Counter-Plaintiffs Aaron Lopez Valdovinos, Aaron Lopez, Jr., Jacqueline

Lopez, and AJR Discos (collectively, Appellants or “AJR”), appeal that portion of

the district court’s entry of final judgment, after a jury verdict, in favor of

Plaintiffs/Counter-Defendants Lideres Entertainment Group, Inc. (Appellees or

“Lideres Group”), on AJR’s counterclaims. After AJR sought to terminate both

licensing agreements, based on the Lideres Group’s alleged non-payment of royalties,

the Lideres Group filed this action for a declaratory judgment that it was not in breach

of the agreements and for tortious interference with its contract with a third party.

AJR counterclaimed, asserting, among other things, claims for willful copyright

infringement, and breach of the licensing agreements, an oral agreement, and an

implied contract. On appeal, AJR argues the district court erred (1) by submitting the

issue of liability to the jury, after determining, as a matter of law, that AJR’s

termination was proper; and (2) in its instructions to the jury. We affirm.

      We review a challenged jury instruction “as part of the entire charge, in view

of the allegations of the complaint, the evidence presented, and the arguments of

counsel, to determine whether the jury was misled and whether the jury understood

the issues.” Nat’l Distillers & Chem. Corp. v. Brad’s Mach. Prods., Inc., 666 F.2d

                                           2
492, 497 (11th Cir. 1982) (quoting First Virginia Bankshares v. Benson, 559 F.2d

1307, 1316 (5th Cir. 1977)); United States v. Johnson, 139 F.3d 1359, 1366 (11th Cir.

1998). That we assume jurors carefully follow instructions for this assumption

underpins our constitutional system of trial by jury. See Francis v. Franklin, 471 U.S.

307, 324 (1985). Although we consider a district court’s jury instructions under a

deferential standard of review, Eskra v. Provident Life & Accident Insurance Co., 125

F.3d 1406, 1415 (11th Cir. 1997), we will reverse and order a new trial where the

instructions do not accurately reflect the law, and the instructions as a whole do not

correctly instruct the jury. Carter v. DecisionOne Corp. Through C.T. Corp. Sys., 122

F.3d 997, 1005 (11th Cir. 1997) (quoting Johnson v. Bryant, 671 F.2d 1276, 1280

(11th Cir. 1982)).

      Upon thorough review of the record, we discern no reversible error in the

manner in which the district court submitted the case to the jury, neither in the issues

it submitted nor in the instructions it gave. All of AJR’s appellate arguments were

considered at great length, sometimes on numerous occasions, and rejected by the

district judge, both in numerous written orders and at the charge conference. As for

the jury instructions, the district court charged the jury with the standard instructions

on the issues raised at trial, and, at the charge conference, the district court observed

that to the extent AJR had objections to the standard instructions, counsel had not

                                           3
“really provided me an alternative that is useable in any way.” After the parties

submitted 186 pages of proposed jury instructions, the district court requested the

attorneys to continue working on the instructions. In response, AJR submitted

nothing. On this record, the district court did not err and, accordingly, we affirm.

      AFFIRMED.




                                          4